Case 1:20-cv-01603-LMB-MSN Document 3 Filed 02/12/21 Page 1 of 2 PageID# 24




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division


  SVETLANA LOKHOVA                              )
                                                )
         Plaintiff,                             )
                                                )
  v.                                            )             Case 1:20-cv-01603-AJT/MSN
                                                )
                                                )
  STEFAN A. HALPER                              )
                                                )
         Defendant.                             )
                                                )


       FINANCIAL INTEREST DISCLOSURE STATEMENT
         Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and Local Civil Rule

  7.1(A)(1) of the United States District Court for the Eastern District of Virginia and to

  enable Judges and Magistrate Judges to evaluate possible disqualification or recusal, the

  undersigned counsel for Plaintiff, Svetlana Lokhova, in the above captioned action,

  certifies that there are no parents, trusts, subsidiaries and/or affiliates of said party that

  have issued shares or debt securities to the public.



  DATED:         February 12, 2021



                              Signature of Counsel on Next Page




                                                1
Case 1:20-cv-01603-LMB-MSN Document 3 Filed 02/12/21 Page 2 of 2 PageID# 25




                         SVETLANA LOKHOVA



                         By:   /s/ Steven S. Biss
                               Steven S. Biss (VSB # 32972)
                               300 West Main Street, Suite 102
                               Charlottesville, Virginia 22903
                               Telephone:     (804) 501-8272
                               Facsimile:     (202) 318-4098
                               Email:         stevenbiss@earthlink.net

                               Counsel for the Plaintiff




                                      2
